Exhibit 10.38(ii)

 

AMENDMENT NUMBER FIVE

TO THE

GEORGIA-PACIFIC CORPORATION

KEY SALARIED EMPLOYEES GROUP INSURANCE PLAN/

POST 1986 GROUP

(Effective January 1, 1987)

 

Pursuant to the authority granted to Georgia-Pacific Corporation (the “Company”)
to amend the Georgia-Pacific Corporation Key Salaried Employees Group Insurance
Plan/Post 1986 Group (the “Plan”) under Section 6.2 of the Plan, the Plan has
been amended, effective as of January 1, 2001, to update the eligibility rules
and to clarify certain provisions of the Plan as follows:

 

  1)   The first sentence of Section 1.1 of the Plan is amended to read as
follows:

 

“The purpose of the Georgia-Pacific Corporation Key Salaried Employees Group
Insurance Plan/Post 1986 Group (the ‘Plan’) is to provide pre-retirement death
and accident benefits for certain key executive employees of Georgia-Pacific
Corporation (the ‘Company’) and its affiliates.”

 

  2)   Section 2.1 of the Plan is amended and restated as follows:

 

“2.1 Participation

 

a. Eligibility Criteria. All salaried employees of the Company and its
affiliates who meet the following qualifications on their respective
participation effective dates as specified in subparagraph b. below shall become
Participants in this Plan on such date:

 

i. The employee is actively at work.

 

ii. The employee’s rate of annual base salary equals or exceeds $170,000.

 

iii. The employee is not eligible to participate in the Georgia-Pacific Key
Salaried Employees Group Insurance Plan/Pre-1987 Group.

 

b. Participation Effective Dates. An employee’s participation in this Plan shall
commence on the earliest applicable participation effective date specified
below:

 

i. Any January 1 on which the employee first meets the eligibility standards of
subsection a., in which case coverage for the initial calendar year of coverage
shall be determined using the employee’s age and rate of annual base salary as
of such January 1.



--------------------------------------------------------------------------------

ii. The authorization date of a salary action first increasing an employee’s
rate of annual base salary to a level at or above $170,000 on a retroactive
basis to a date on or before the January 1 next preceding such authorization
date, in which case coverage for the initial calendar year of coverage shall be
determined using the employee’s age and rate of annual base salary as of such
January 1.

 

iii. The date that an employee who is otherwise eligible on either of the
participation effective dates described in clause i. or ii. of this subsection
b., but is not then actively at work (the employee’s ‘tentative effective
date’), returns to work, in which case coverage shall be determined as of the
tentative effective date applicable to such employee. This participation
effective date shall be applicable only if the employee maintains a continuous
employment relationship with the Company and/or its subsidiaries from the
tentative effective date through the date specified in this clause iii.

 

c. Actively at Work. For purposes of this Plan, an employee will be deemed to be
‘actively at work’ (without limitation) while on vacation and during any period
of approved, paid medical leave.

 

d. Continued Participation. Subject to the provisions of Sections 2.3 and 3.3,
once an employee has become a Participant in the Plan, the employee shall
continue to participate notwithstanding any future failure of employee to meet
the minimum qualification requirements for new Participants.”

 

  3)   Section 2.2 of the Plan is amended to add a new subsection c. as follows:

 

“c. Disability Coverage. A Participant who is considered to be totally disabled
in accordance with Section 2.3c. of the Plan will receive death benefit coverage
in an amount equal to the normal coverage as provided under Section 2.2a. of the
Plan; provided, however, the ‘basic annual salary’ used for the purpose of
calculating the amount of coverage shall be the Participant’s salary as of
January 1 of the year in which he becomes totally disabled in accordance with
Section 2.3c.”

 

  4)   Section 2.3d. of the Plan is amended and restated as follows:

 

“d. Upon Separation from Service for Reasons Other Than Disability. A
Participant terminating employment for reasons other than disability shall
continue to be covered by the Plan for thirty-one (31) days following his/her
termination date. Within the thirty-one (31) day period, the terminating
Participant may convert or port any life insurance covering him/her under this
Plan to an individual life insurance policy mirroring his/her coverage under the
Plan.”

 

2



--------------------------------------------------------------------------------

  5)   The second paragraph of Section 6.1 of the Plan is amended and restated
as follows:

 

“The Committee is expressly authorized to appoint one or more persons, who need
not be a member of the Committee, to act as its agent in the management and
administration of this Plan. Such person shall be empowered to undertake all of
the obligations of the Committee as provided herein, and shall serve at the
pleasure of the Committee.”

 

  6)   Article IV of the Plan is amended to add a new Section 4.2 as follows:

 

“4.2 Claims Review

 

a. A Participant or beneficiary (‘Claimant’) may file a claim for benefits under
this Plan at any time by personally delivering or mailing a written
communication making the claim for benefits, prepared by either the Claimant or
the Claimant’s authorized representative, to the Committee or to its designated
agent.

 

b. If a claim for benefits under the Plan is wholly or partially denied, the
Committee or its agent shall give written notice to the Claimant of such action
within ninety (90) days after its receipt of the claim, unless special
circumstances require an extension of time for processing. Such notice will
indicate the reason for denial, the Plan provision(s) involved, an explanation
of the claims review procedures set forth herein, and a description of any
additional material or information necessary to perfect the claim. If special
circumstances require an extension of time for processing the claim, the
Committee or its agent will notify the Claimant about the extension within
ninety (90) days after its receipt of the claim. Such notice shall indicate the
special circumstances and the date by which a decision is expected. The
extension will not exceed ninety (90) days from the end of the initial response
period. If written notice of the decision wholly or partially denying the claim
or written notice of the extension has not been furnished to the Claimant within
ninety (90) days after the claim is received by the Committee or its agent, or
if there has been an extension and no notice of a decision is furnished to the
Claimant by the end of the extension period, the claim shall be deemed denied as
of the end of such ninety (90) day or one-hundred-eighty (180) day period.

 

c. If a Claimant’s claim is denied in whole or in part, the Claimant shall have
the right to request review by the Committee or its designated agent. Such
request must be in writing and must be made within sixty (60) days after the
date on which the claim is denied or deemed denied. If the written request is
not made within such sixty (60) day period, the Claimant shall be deemed to have
waived his right to any review of such claim.

 

3



--------------------------------------------------------------------------------

d. If the Claimant makes a written request for review that is received by the
Committee or its designated agent on a timely basis, the Committee or its agent
shall then conduct a review at which the Claimant may present his position. In
doing so, the Claimant may review pertinent documents, if any, and may submit
issues and comments in writing. The Committee may hold a hearing if it deems it
necessary and shall issue a written decision affirming, modifying or setting
aside its former action within sixty (60) days of the date review is requested.
If special circumstances require an extension of time for processing (such as
the need to hold a hearing), the Committee or its agent shall notify the
Claimant of such extension within sixty (60) days after the request for review
was received by the Committee or agent. The extension will not exceed
one-hundred-twenty (120) days from the end of the initial response period. The
Committee’s decision shall set forth the reasons and pertinent Plan provision(s)
on which it is based. If the decision on review is not furnished within the
applicable time period, the claim shall be deemed denied on review. The decision
shall be final and binding upon the Claimant and the Plan and all other persons.

 

e. If the Committee delegates claims processing and adjudication duties to a
professional benefit claims processor or an insurance company, the Committee may
also delegate responsibilities for claims denial review described in this
Section 4.2 to said professional claims administrator or insurance company.”

 

  7)   Except as hereinabove and heretofore amended and modified, the Plan as
effective as of January 1, 1987 shall remain in full force and effect.

 

IN WITNESS WHEREOF, the Company has duly executed this Amendment this      day
of February, 2003.

 

GEORGIA-PACIFIC CORPORATION

By:

 

/s/ Patricia A. Barnard

--------------------------------------------------------------------------------

   

Patricia A. Barnard

   

Executive Vice President – Human Resources

 

4